Citation Nr: 1103368	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  10-02 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1957.  
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had onset in service or 
was caused or aggravated by the Veteran's active military 
service.

2.  The Veteran's bilateral tinnitus had onset in service or was 
caused or aggravated by the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1112 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.385 
(2010).   

2.  The criteria for entitlement to service connection for 
bilateral tinnitus have been met.  38 U.S.C.A. § 1131 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303, 3.304 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus, which he has testified had 
onset during his military service as a result of acoustic trauma 
from weapons fire.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
general, service connection requires (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010). 

Certain chronic diseases, including hearing loss, may be presumed 
to have been incurred in or aggravated by service if manifest to 
a compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2009); 38 C.F.R. §§ 3.307, 
3.309 (2010). 

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2010).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's hearing was tested prior to induction into service 
in March 1953 with a whispered voice test.  He was again 
administered a whispered voice test at separation from service in 
July 1957.  The Veteran scored a 15/15 on both tests.  There are 
no complaints of or treatment for tinnitus or hearing problems in 
his service treatment records.  Post-service, there are no 
private or VA medical records showing complaints of or treatment 
for hearing loss or tinnitus.

However, the Veteran has repeatedly testified that he started 
experiencing hearing loss and ringing in his ears in boot camp 
due to his exposure to weapons fire.  He reported that he was 
told these symptoms were normal and discouraged from seeking 
medical treatment.  He further testified that he continued to 
experience hearing problems and ringing in his ears after he was 
assigned as a corpsman for a Marine infantry unit, where he was 
exposed to acoustic trauma from small arms fire, mortars, anti-
tank canons, and grenades.  The Veteran reported that he worked 
as a dentist after service and had some noise exposure from a 
laser drill, but characterized this noise exposure was minimal.  

The Veteran was afforded a VA audiological examination in 
February 2008.  The Veteran reported first noticing hearing loss 
and tinnitus during his military service.  He reported a history 
of loud noise exposure while in the service, which included 
exposure to weapons fire from big guns aboard naval vessels, 
rifle fire, mortars, and anti-tank weapons, all without hearing 
protection.  As a civilian, the Veteran reported some loud noise 
exposure from the drills he used working as a dentist, sometimes 
without hearing protection.  The Veteran reported bilateral, 
periodic tinnitus which has worsened over time since its onset in 
service.  The Veteran described his tinnitus as a loud ringing or 
humming sound which occasionally wakes him up at night.  The 
Veteran also noted that his spouse complains that the Veteran 
cannot hear her.  

Pure tone thresholds measured in the right ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz were 10, 10, 15, 30, and 40 
decibels, respectively.  Pure tone thresholds measured in the 
left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 10, 5, 
15, 25, and 45 decibels, respectively.  Speech recognition scores 
were 100 percent in the right ear and 96 percent in the left ear.  
Thus, the Veteran meets the criteria for a current hearing loss 
disability in both ears.   

However, the examiner concluded that because the Veteran had been 
discharged from service fifty years ago and had a history of 
post-service occupational noise exposure, the Veteran's current 
bilateral hearing loss and tinnitus were less likely than not the 
result of his military noise exposure.  

After a review of the claims file, the examiner added an addendum 
to his report in May 2008 noting that because frequency specific 
hearing threshold results could not be located in the Veteran's 
claim file, he cannot add anything to his February 2008 opinion.  

The Board finds that there is evidence both for and against the 
Veteran's claim.  On one hand, the Veteran has testified credibly 
that his hearing loss and tinnitus had onset in service and the 
noise exposure he described appears consistent with the nature of 
his military duties.  

On the other hand, there is no evidence of any hearing problems 
or tinnitus in service or for approximately fifty years after 
service, the Veteran had some post-service noise exposure, and 
the VA examiner has opined that the Veteran's hearing loss and 
tinnitus are less likely than not caused by his military noise 
exposure.  

Regarding this evidence, the Board notes that the only hearing 
test ever administered to the Veteran while in service was a 
whispered voice test, which provides only a general and rather 
unreliable picture of the Veteran's hearing acuity in service.  
Furthermore, in relying on the fifty year gap between the 
Veteran's separation from service and the February 2008 VA exam 
in determining that the Veteran's current hearing loss and 
tinnitus are unrelated to his military service, the examiner does 
not appear to have considered the Veteran's testimony of hearing 
problems and ringing in his ears which had onset in service.  The 
Veteran is certainly competent to testify to these observable 
symptoms and the examiner has not explained why he did not find 
this testimony credible.  Additionally, the Board has considered 
the arguments of the Veteran and his representatives that the 
examiner overestimated the Veteran's degree of post-service noise 
exposure.

Finally, the Board notes the lengthy period of time between the 
Veteran's military service and his current claim.  A nearly fifty 
year period without any evidence that the Veteran suffered from 
hearing loss or tinnitus clearly suggests that the Veteran's 
current hearing loss had a more recent onset.  However, the Board 
has considered the fact that the Veteran's current hearing loss 
appears to be of a mild to moderate nature and that he recently 
became legally blind, apparently as a result of complications 
from diabetes mellitus.  In a February 2008 statement, the 
Veteran wrote that his hearing loss was a concern to him now that 
he had become legally blind.  It is possible that the Veteran's 
hearing loss and tinnitus were mild enough that for many years he 
was able to ignore or compensate for his symptoms, and only 
sought medical assistance for these disabilities when his severe 
visual impairment made it necessary to rely predominately on his 
other senses.  

Having carefully and sympathetically weighed all the evidence of 
record, the Board must find that it is at least in equipoise 
regarding whether the Veteran's bilateral hearing loss and 
tinnitus had onset in service or were caused or aggravated by the 
Veteran's active service.  Accordingly, the benefit of the doubt 
is resolved in the Veteran's favor and entitlement to service 
connection for bilateral hearing loss and bilateral tinnitus are 
granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for bilateral tinnitus is 
granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


